                                                                                              CLASS_ACTION, FBH,
                                       U.S. District Court
                             Western District of Wisconsin (Madison)
                         CIVIL DOCKET FOR CASE #: 3:20−cv−01036−jdp

Glenn, Katie v. Presbyterian Homes and Services                       Date Filed: 11/17/2020
Assigned to: District Judge James D. Peterson                         Jury Demand: Plaintiff
Referred to: Magistrate Judge Stephen L. Crocker                      Nature of Suit: 710 Labor: Fair Standards
Cause: 29:201 Fair Labor Standards Act                                Jurisdiction: Federal Question
Plaintiff
Katie E. Glenn                                         represented by Scott Stanton Luzi
                                                                      Walcheske & Luzi, LLC
                                                                      Suite 304
                                                                      15850 W. Bluemound Road
                                                                      Brookfield, WI 53005
                                                                      262−780−1953
                                                                      Fax: 262−565−6469
                                                                      Email: sluzi@walcheskeluzi.com
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                      James A. Walcheske
                                                                      Walcheske & Luzi, LLC
                                                                      15850 W. Bluemound Road
                                                                      Suite 304
                                                                      Brookfield, WI 53005
                                                                      262−780−1953
                                                                      Fax: 2625656469
                                                                      Email: jwalcheske@walcheskeluzi.com
                                                                      ATTORNEY TO BE NOTICED


V.
Defendant
Presbyterian Homes and Services                        represented by Anthony J. Steffek
                                                                      Davis & Kuelthau, S.C.
                                                                      318 South Washington Street
                                                                      Suite 300
                                                                      Green Bay, WI 54301
                                                                      920−431−2237
                                                                      Email: asteffek@dkattorneys.com
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED


 Date Filed        #   Docket Text

 11/17/2020       Ï1   COMPLAINT against Presbyterian Homes and Services. ( Filing fee $ 400 receipt number
                       0758−2783825.), filed by Katie E. Glenn. (Attachments:
                       # 1 JS−44 Civil Cover Sheet,
                       # 2 Summons,
                        Case 2:21-cv-00313-PP Filed 03/11/21 Page 1 of 3 Document 17
                    # 3 Exhibit 1 − Glenn Consent to Join Form) (Walcheske, James) (Entered: 11/17/2020)

11/17/2020    Ï2    Notice of Appearance filed by James A. Walcheske for Plaintiff Katie E. Glenn. (Walcheske,
                    James) (Entered: 11/17/2020)

11/19/2020     Ï    Case randomly assigned to District Judge James D. Peterson and Magistrate Judge Stephen L.
                    Crocker. (rks) (Entered: 11/19/2020)

11/19/2020     Ï    Standard attachments for Judge James D. Peterson required to be served on all parties with
                    summons or waiver of service: NORTC, Corporate Disclosure Statement. (rks) (Entered:
                    11/19/2020)

11/19/2020    Ï3    Summons Issued as to Presbyterian Homes and Services. (rks) (Entered: 11/19/2020)

11/19/2020    Ï4    Notice of Appearance filed by Scott Stanton Luzi for Plaintiff Katie E. Glenn. (Luzi, Scott)
                    (Entered: 11/19/2020)

11/30/2020    Ï5    Waiver of Service Returned Executed by Defendant Presbyterian Homes and Services.
                    Presbyterian Homes and Services waiver sent on 11/18/2020, answer due 1/19/2021. (Walcheske,
                    James) (Entered: 11/30/2020)

01/18/2021    Ï6    Notice of Appearance filed by Anthony J. Steffek for Defendant Presbyterian Homes and Services.
                    (Steffek, Anthony) (Entered: 01/18/2021)

01/18/2021    Ï7    ANSWER by Defendant Presbyterian Homes and Services. (Steffek, Anthony) (Entered:
                    01/18/2021)

01/18/2021    Ï8    Corporate Disclosure Statement by Defendant Presbyterian Homes and Services. (Steffek,
                    Anthony) (Entered: 01/18/2021)

01/19/2021     Ï    Set Telephone Pretrial or Status Conference: Telephone Pretrial Conference set for 2/16/2021 at
                    01:00 PM before Magistrate Judge Stephen L. Crocker. Counsel for Plaintiff responsible for setting
                    up the call to chambers at (608) 264−5153. [Standing Order Governing Preliminary Pretrial
                    Conference attached] (rks) (Entered: 01/19/2021)

02/11/2021    Ï9    Joint Report of Rule 26(f) Planning Meeting (Walcheske, James) (Entered: 02/11/2021)

02/16/2021   Ï 10   MOTION TO TRANSFER to Eastern District of Wisconsin by Defendant Presbyterian Homes
                    and Services. Brief in Opposition due 3/9/2021. Brief in Reply due 3/19/2021. (Steffek, Anthony)
                    (Entered: 02/16/2021)

02/16/2021   Ï 11   Declaration of Branka Zbiljic filed by Defendant Presbyterian Homes and Services re: 10 Motion
                    to Transfer (Steffek, Anthony) (Entered: 02/16/2021)

02/16/2021   Ï 12   Declaration of Anthony J. Steffek filed by Defendant Presbyterian Homes and Services re: 10
                    Motion to Transfer (Attachments:
                    # 1 Exhibit 1 − Map of Property,
                    # 2 Exhibit 2 − Directions to 120 North Henry,
                    # 3 Exhibit 3 − Directions to 517 East Wisconsin Ave.,
                    # 4 Exhibit 4 − Directions to 1127 West 8th St.,
                    # 5 Exhibit 5 − Directions to 441 Stageline Rd.,
                    # 6 Exhibit 6 − Comparison of Districts) (Steffek, Anthony) (Entered: 02/16/2021)

02/16/2021     Ï    Minute Entry for proceedings held before Magistrate Judge Stephen L. Crocker: Telephone
                    Preliminary Pretrial Conference held on 2/16/2021 [:10] (cak) (Entered: 02/16/2021)

02/19/2021   Ï 13   Standing Order Relating to the Discovery of Electronically Stored Information in a Complex Civil
                    Lawsuit. Signed by Magistrate Judge Stephen L. Crocker on 2/18/2021. (rks) (Entered:

                    Case 2:21-cv-00313-PP Filed 03/11/21 Page 2 of 3 Document 17
                    02/19/2021)

02/19/2021   Ï 14   Pretrial Conference Order − Preliminary Pretrial Packet in cases assigned to District Judge James
                    D. Peterson attached. Motion to Certify Class under Rule 23 due 10/18/2021. Dispositive Motions
                    due 5/13/2022. Settlement Letters due 9/16/2022. Motions in Limine due 9/30/2022. Response to
                    Motion due 10/21/2022. Final Pretrial Conference set for 11/2/2022 at 04:00 PM. Jury Selection
                    and Trial set for 11/14/2022 at 09:00 AM. Signed by Magistrate Judge Stephen L. Crocker on
                    2/18/2021. (rks) (Entered: 02/19/2021)

03/08/2021   Ï 15   Stipulation to Transfer Venue to Eastern District of Wisconsin by Defendant Presbyterian Homes
                    and Services. (Steffek, Anthony) (Entered: 03/08/2021)

03/10/2021   Ï 16   ** TEXT ONLY ORDER **
                    The parties' stipulation to transfer venue to the Eastern District of Wisconsin, Dkt. 15 , is
                    GRANTED. The court has verified that the Eastern District is a proper venue under 28 U.S.C §
                    1391(b) and (c) because a substantial part of the events giving rise to plaintiff Katie E. Glenn's
                    claims occurred in Waukesha County, located in the Eastern District, where defendant Presbyterian
                    Homes and Services owns, operates, and manages five senior living facilities. Signed by District
                    Judge James D. Peterson on 3/10/2021. (rks) (Entered: 03/10/2021)




                    Case 2:21-cv-00313-PP Filed 03/11/21 Page 3 of 3 Document 17
